July 19, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claim(s) 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on the previous interpretation of the  reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serber (U.S. Patent No. 7,234,775 B2).

    PNG
    media_image1.png
    411
    259
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    375
    307
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    209
    265
    media_image3.png
    Greyscale

As for claim 1, Serber teaches a chair comprising: 
a seat 22; 
5a backrest 23 separated from the seat 22; and 
an upper support frame 43 to which the backrest 23 is attached at a position higher than the seat 22, 
wherein the upper support frame 43 includes: 
a left side portion 47,48 and a right side portion 47,48 both extending forward at left and 10right sides of the seated person; and 
a rear portion 73 that continuously and integrally connects the left side portion 47.48 and the right side portion 47,48 (see Fig. 2a);
the left side portion 47,48 and the right side portion 47,48 are respectively connected to left and right side support bodies arranged on left and right sides of the seat to be tiltable;
each of the left and right side support bodies has a T-shape or an L-Shape in a side view, the backrest is connected to the upper support frame to be tiltable rearward (see Figures 3-4), an upper horizontal portion 44 extending longitudinally in a front- rear direction of the chair, a strut portion 36 extending longitudinally in an up-down direction of the chair, and 
in a plan view, the upper horizontal portion 44 of each of the left and right side support bodies is aligned with and connected to the respective side portion 47,48of the upper support frame 43 along a straight line extending in the front-rear direction of the chair.
As for claim 3, Serber teaches that the backrest is connected to the rear portion 73 of the upper support frame.
As for claim 5, Serber teaches that the backrest is connected to the upper support frame at a position lower than an intermediate position of the backrest in the up-down direction.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Serber (U.S. Patent No. 7,234,775 B2) in view of Knoblock et al (U.S. Patent Nos. 6,460,928 B2 and 7,427,105 B2).
Serber teaches the structure substantially as claimed including that the seat is attached to a seat receiving member 38 but does not specify if the seat is pushable forward by a seated person when rocking despite looking as if it is pushed forward in Fig. 4.

    PNG
    media_image4.png
    204
    130
    media_image4.png
    Greyscale

However, Knoblock et al teach the concept of a seat that is pushable forward by a seated person when rocking (see Fig. 5 and the specification of Knoblock et al (U.S. Patent No. 6,460,928 B2) column 6, lines 17-43 where it describes the forward and downward  movement of the seat during rearward tilting of the seat).  It would have been obvious and well  within the level of ordinary skill in the art to modify the chair, as taught by Serber, to include a seat that is pushable forward by a seated person when rocking, as taught by Knoblock et al, since it would provide  synchronous motion between the back and seat comfort to the seated user by keeping the seated user's center of gravity relatively constant and keeps the seated user in a relatively balanced position over the chair base. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches chairs that have seats that move forward as the backrest reclines in a rearward direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636